Citation Nr: 0814956	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  98-12 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for pes planus with post-
operative hallux valgus and excision of hematoma and 
degenerative changes, bilateral, (bilateral pes planus) 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which assigned separate 10 percent 
evaluations for each of the veteran's feet.  In July 2002, 
the RO assigned a 50 percent evaluation for the veteran's 
bilateral pes planus, effective July 11, 1996, the date the 
veteran's claim for an increased rating was received.

The veteran was afforded a personal hearing at the Phoenix, 
Arizona, RO in March 1999.

In December 2003, the Board issued a decision in which, inter 
alia, the veteran's claim for an increased rating for her 
bilateral pes planus was denied.  The veteran appealed the 
denial of this issue and, pursuant to an October 2004 Joint 
Motion for Partial Remand, the United States Court of Appeals 
for Veterans Claims (Court) vacated that part of the Board's 
December 2003 decision pertaining to the veteran's claim for 
an increased rating for her service-connected bilateral pes 
planus.

In January 2005, the Board again denied the veteran's claim 
for an increased rating for her bilateral pes planus.  The 
veteran again appealed that determination to the Court.

In a May 2007 Memorandum Decision, the Court vacated the 
Board's January 2005 decision, finding that the Board 
decision did not make a determination of whether Diagnostic 
Code 5110 is applicable to the veteran's condition, and, if 
so, whether she is entitled to special monthly compensation 
based on that provision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A veteran can be awarded a 100 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5110 for loss of use of her feet.  
Special monthly compensation is also payable at a specified 
rate if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
An examination is necessary prior to rendering a decision on 
this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required under appropriate VA law and 
regulations are completed.  In particular, 
request that the veteran submit all 
relevant evidence regarding whether her 
current bilateral pes planus is equivalent 
to the loss of use of both feet to the 
extent that no effective function remains 
other than that which would be equally 
well served by an amputation stump with 
use of a suitable prosthetic appliance.  
She should also submit any evidence 
showing that the acts of balance, 
propulsion, etc., of her feet could be 
accomplished equally well by an amputation 
stump with prosthesis.

2.  Schedule the veteran for a VA 
orthopedic examination.  All necessary 
tests and studies should be accomplished.  
The claims folder should be made available 
to the examiner for review.  The examiner 
should provide specific clinical findings 
as to the severity of her bilateral pes 
planus.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected bilateral pes planus results in 
the loss of use of feet to the extent that 
no effective function remains other than 
that which would be equally well served by 
an amputation stump with use of a suitable 
prosthetic appliance.  The examiner should 
consider whether it is at least as likely 
as not that the acts of balance, 
propulsion, etc., of the feet could be 
accomplished equally well by an amputation 
stump with prosthesis.  

3.  Then, readjudicate the claim under the 
provisions of DC 5110.  If the claim 
continues to be denied, send the veteran 
and her representative a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

